DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments and remarks, filed 01/12/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-20, are currently under examination. Claims 12-20 are new claims. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application No 13/589,956, filed 08/20/2012, and names the inventor or at least one joint inventor named in the prior application, which application being also a divisional of US application 12/712,969, filed 02/25/2010, which also names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 

Response to Arguments
Applicant’s arguments filed 01/12/2022 regarding Double Patenting and claim rejections under 35 U.S.C. 103 have been fully considered but are found not persuasive for the following reasons.
Regarding the claim rejection for Double Patenting, the Applicant did not provide a response or argument. Since the Applicant amended the independent claims, the Double Patenting rejection will be modified in view of the amendments.
Applicant amended the independent claim with “introducing a probe through a cervix into a uterus”, for clarifying the independent claim therefore changing the scope of the claim which are therefore necessitating new grounds of rejection. The examiner is therefore considering new references to address the introduction of the new subject matter “introducing a probe through a cervix into a uterus”.
Applicant argues (on pages 5-6) that the references of record Lee, Garabedian, Epstein and Sloane do not teach the amended limitation “introducing a probe through a cervix into a uterus” in independent claim 1 and in claims 2-5, 7-9 and 11. 
In response, the examiner reconsidered Lee, Garabedian, Epstein and Sloane and found none of them disclose the amended limitation. Therefore, the examiner is considering new grounds of rejection with new references (Grossman, US 2006/0189972 A1).
Therefore the Applicant’s argument is considered moot since it is directed to references that are not relied upon to teach the amended limitations.
Applicant argues (on pages 6) that claims 6 and 10 are allowable due to their dependency from independent claim 1.

Therefore, the Applicant’s arguments are found not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over respectively claim 1-7 of U.S. Patent No. 10321951 in view of Garabedian et al. (USPN 7101387 B2; Pat.Date 09/05/2006; Fil.Date 04/30/2003).
Although the claims at issue are not identical, they are not patentably distinct from each other because each of said systems and methods is drawn to “A method for treating uterine fibroids” with comparing claims as reported in the following Table. 
Reference claims 1-7 of ‘951 do NOT teach “shaft member” and the “through a cervix”. However, these limitations are taught by the prior art of Garabedian (Title and abstract for an RF ablation probe with advancing a reciprocating shaft 126 (Figs. 2 and 3 for RF ablation) within the probe cannula 116 with direction 138 and 136 for the deployment of electrode array 132 to a target tissue (col.4 3rd ¶ to col.5 2nd ¶)) and Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date 02/02/2006) teaching the probe being introduced through the cervix (Fig. 9B and [0046] “Referring now to FIG. 9B, the flexible, steerable catheter 10 is shown inserted uterus 18 via the cervix 20. The catheter 10 has an on-board ultrasound imaging module 12 and a lumen for insertion of at least one needle 64 or other penetrating device. The needle 64 is shown inserted into the fibroid tumor 24” for performing ablation [0047] “The probe 10 then uses the treatment needle 70 under direct visualization 30 through the ultrasound module 12 to then treat the fibroid 24 with ablative energy.”).
Therefore, a person of ordinary skill in the art would conclude that the invention defined in instant claims 1-10 would have been an obvious variation of claims 1-7 of U.S. Patent No. 10321951, in view of Garabedian, who teaches a shaft member being advanced into the targeted tissue with advancing RF ablation electrodes from the shaft member and in view of Grossman, who teaches the introduction of the probe through the cervix of the patient with a reasonable expectation of success. The motivation would have been to position of the ablation electrode nd ¶) and Grossman (Fig.9B).

Instant Application 16/417,193
Patent 10,321,951 B2
Claim 1: A method for treating uterine fibroids, said method comprising: introducing a probe through a cervix into a uterus; locating a uterine fibroid using an ultrasonic transducer carried by the probe; advancing a shaft member from the probe into uterine tissue proximate the uterine fibroid; and advancing a plurality of needle electrodes in a distal direction from the shaft member through a channel array comprising a plurality of ramps into the uterine fibroid and/or tissue surrounding the uterine fibroid; and delivering energy from the needle electrodes to necrose the fibroid
Claim 1: A method for treating uterine fibroids, said method comprising: introducing a probe into a uterus; locating a uterine fibroid using an ultrasonic transducer carried by the probe; advancing a central member from the probe into uterine tissue proximate the uterine fibroid; and advancing a plurality of needle electrodes in a distal direction from the central member through a channel array into the uterine fibroid and/or tissue surrounding the uterine fibroid, wherein each channel has a ramp which has (1) a ramp entrance located at a first angular orientation in a transverse plane about a longitudinal axis of the central member and at a preselected radial depth beneath an outer surface of the central member and (2) a ramp exit located distally of the first ramp entrance along the longitudinal axis and at a second angular orientation in the transverse plane about the longitudinal axis angularly offset from the first angular orientation and on an outer surface of the central member; and delivering energy from the needle electrodes to necrose the fibroid
2.  A method as in claim 1, wherein the energy is radiofrequency energy.3.A method as in claim 2, wherein the radiofrequency energy is monopolar.4. A method as in claim 2, wherein the radiofrequency energy is bipolar.5. A method as in claim 1, further comprising rotating an imaging array about the probe to observe the positions of said plurality of needles prior to delivering energy.6. A method as in claim 1, wherein the ramps each follow a spiral path.
2.  A method as in claim 1, wherein the energy is radiofrequency energy.3.  A method as in claim 2, wherein the radiofrequency energy is monopolar.4.  A method as in claim 2, wherein the radiofrequency energy is bipolar.5.  A method as in claim 1, further comprising rotating an imaging array about the probe to observe the positions of said plurality of needles prior to delivering energy.6.  A method as in claim 1, wherein the ramps each follow a spiral path.



   7.  A method as in claim 1, wherein the ramps are each arcuate and confined within a plane that intersects the central member.
8. A method as in claim 1, wherein the ramps are each arcuate and curved about an axis of the shaft central member.           9. A method as in claim 1, wherein the channel array comprises a plurality of channels and each channel comprises an axially aligned proximal portion and an outwardly directed distal ramp portion such that as the needle electrodes are advanced through the channel, the needle electrodes are deflected radially outwardly as they pass over the distal ramp portion                 10. A method as in claim 1, wherein each ramp has a ramp entrance angularly offset from a ramp exit in a transverse plane.                    11. A method as in claim 10, wherein each ramp entrance is located at a preselected radial depth beneath an outer surface of the shaft central member and each ramp exit is at the surface.
Claim 1: A method for treating uterine fibroids, said method comprising: introducing a probe into a uterus; locating a uterine fibroid using an ultrasonic transducer carried by the probe; advancing a central member from the probe into uterine tissue proximate the uterine fibroid; and advancing a plurality of needle electrodes in a distal direction from the central member through a channel array into the uterine fibroid and/or tissue surrounding the uterine fibroid, wherein each channel has a ramp which has (1) a ramp entrance located at a first angular orientation in a transverse plane about a longitudinal axis of the central member and at a preselected radial depth beneath an outer surface of the central member and (2) a ramp exit located distally of the first ramp entrance along the longitudinal axis and at a second angular orientation in the transverse plane about the longitudinal axis angularly offset from the first angular orientation and on an outer surface of the central member; and delivering energy from the needle electrodes to necrose the fibroid


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 1-4, 7-9, 11-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date .
Regarding claim 1, Grossman teaches gynecological ablation procedure or method for treating uterine fibroids (Title, abstract and Figs 9A-.9B and [0047] “uterus 18” with “The probe 10 then uses the treatment needle 70 under direct visualization 30 through the ultrasound module 12 to then treat the fibroid 24 with ablative energy”), the method comprising: introducing a probe through a cervix into a uterus (Fig. 9A-9B and [0045]-[0046] “Referring now to FIG. 9A, the flexible, steerable catheter 10 is shown inserted uterus 18 via the cervix 20. The catheter 10 has an on-board ultrasound imaging module 12 and a lumen for insertion of at least one needle 64 or other penetrating device.“ as in Figs.2A-2D), locating a uterine fibroid using an ultrasonic transducer carried by the probe (Figs.9A-9B and Figs.2A-2D [0038] “the ultrasound catheter 12 is inserted into the sheath 10 and is visualizing the fibroid tumor 24 within the uterus as denoted by the dashed lines 30.” And  [0047] The probe 10 then uses the treatment needle 70 under direct visualization 30 through the ultrasound module 12 to then treat the fibroid 24 with ablative energy), advancing a [...shaft...] member from the probe into uterine tissue proximate the uterine fibroid (Figs.2A-2B and [0038] advancing member 32 as a needle/cannula from the probe 10 into uterine tissue proximate the uterine fibroid 24), and advancing a plurality of needle electrodes in a distal direction from the tip [... from the shaft member through a channel array comprising a plurality of ramps...] into the uterine fibroid and/or tissue surrounding the uterine fibroid (Figs.2C-2D and [0038] “Two hooked treatment needles 28 are deployed through the hollow needle 32 as illustrated in FIG. 2C and anchored against the fibroid 24. Radiofrequency ablative energy is then delivered in a bipolar fashion between the two poles of the hooked treatment needles 28 so as to necrose the fibroid tissue 24 as illustrated in FIG. 2D”), and delivering energy from the needle electrodes to necrose the fibroid ([0018], Figs.2C-2D and [0038] “Two hooked treatment needles 28 are deployed through the hollow needle 32 as illustrated in FIG. 2C and anchored against the fibroid 24. Radiofrequency ablative energy is then delivered in a bipolar fashion between the two poles of the hooked treatment needles 28 so as to necrose the fibroid tissue 24 as illustrated in FIG. 2D”).
Grossman does not explicitly teach the member as a shaft member and advancing the plurality of needle electrodes the shaft member through a channel array comprising a plurality of ramps as in claim 1.
However, Garabedian teaches within the same field of endeavor of catheter used for ablation therapy (Title, abstract and col.7 2nd ¶) a central shaft being advanced from the probe body in to the targeted tissue with the deployment of RF ablative electrode array (Title and abstract for an RF ablation probe with advancing a reciprocating shaft 126 (Figs. 2 and 3 for RF ablation) within the probe cannula 116 with direction 138 and 136 for the deployment of electrode array 132 to a target tissue (col.4 3rd ¶ to col.5 2nd ¶)). Additionally, Epstein teaches within the same field of endeavor of RF ablation device (Title and abstract) the tip of the shaft deploying the RF ablation electrode array with ablation needles through ramps in a distal direction from the tip of the catheter (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 46)) as having a penetrating shape with a beveled needle tip shape to advance the tip within tissues ([0079]-[0081] and Fig.1 catheter 12 with its tip as advanced towards to the tissue using the element 16) with deployment , therefore the combination of the advancement of the shaft member of Garabedian as modified with a beveled tip as taught by Epstein to penetrate tissue for the deployment of the electrode array in a distal direction from the tip of the modified shaft member would be reading in view of Lee’s teaching backgrounds on advancing a shaft member from the probe into uterine tissue proximate the uterine fibroid with the deployment of the tissue penetrating electrode array forward in a distal direction from the tip of the shaft member therefore advancing a plurality of needle electrodes in a distal direction from the shaft member through a channel array comprising a plurality of ramps as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman with advancing a shaft member from the probe into uttering tissue proximate the uterine fibroid and advancing a plurality of needle electrodes in a distal direction from the shaft member through a channel array comprising a plurality of ramps, since one of ordinary skill in the art would recognize that providing a sliding shaft member within a catheter for the deployment of ablation needles from the sliding inner probe shaft member was known in the art as taught by Garabedian, wherein the deployment of these ablation needles is performed using deployment surface toward a distal direction from the tip of the catheter was routine and conventional in the art, as taught by Garabedian and Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids.   The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).

Regarding the dependent claims 2-4, 7-9, 11-13 and 17-20 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Grossman, Garabedian and Epstein.
Regarding claim 2, Grossman teaches the energy is radiofrequency energy ([0038] “Two hooked treatment needles 28 are deployed through the hollow needle 32 as illustrated in FIG. 2C and anchored against the fibroid 24. Radiofrequency ablative energy is then delivered in a bipolar fashion between the two poles of the hooked treatment needles 28 so as to necrose the fibroid tissue 24 as illustrated in FIG. 2D”)).

Regarding claim 4, Grossman teaches the RF energy is bi-polar ([0038] “Two hooked treatment needles 28 are deployed through the hollow needle 32 as illustrated in FIG. 2C and anchored against the fibroid 24. Radiofrequency ablative energy is then delivered in a bipolar fashion between the two poles of the hooked treatment needles 28 so as to necrose the fibroid tissue 24 as illustrated in FIG. 2D”).
Regarding claim 7, while Grossman does not specifically teach wherein the ramps are each arcuate and confined within a plane that intersects the central member, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface/ramp 46 for needles 54 each with arcuate planar trajectory intersecting  a central origin point on the longitudinal axis as in Fig.6 ) wherein the ramps are each arcuate and confined within a plane that intersects the central member.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with wherein the ramps are each arcuate and confined within a plane that intersects the central member, since one of ordinary skill in the art would recognize that providing each deployment ramp as arcuate and planar with trajectory within a plane intersecting with a center point along the longitudinal axis was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).
Regarding claim 8, while Grossman does not specifically teach the ramps are each arcuate and curved about an axis of the shaft member, as discussed in claim 1, Epstein teaches 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with the ramps are each arcuate and curved about an axis of the shaft member, since one of ordinary skill in the art would recognize that providing each deployment ramp as arcuate and planar with trajectory within a plane intersecting with the longitudinal axis was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).
Regarding claim 9, as discussed already in claim 1, Epstein taught the channel array comprises a plurality of channels, and while Grossman does not specifically teach each channel comprises an axially aligned proximal portion and an outwardly directed distal ramp portion such that as the needle electrodes are advanced through the channel, the needle electrodes are deflected radially outwardly as they pass over the distal ramp portion, Epstein additionally teach the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface 46 for needles 54 with channels along the axis of the catheter as longitudinal grooves 48 [0084] with entrance in element 32 below the external surface of the tip of 32 and the exit at the surface of the tip of 32) therefore wherein each ramp entrance is located at a preselected radial depth beneath an outer surface of the central member and each ramp exit is radially at the surface therefore teaching each channel comprises an axially aligned proximal portion and an outwardly directed distal ramp portion such that as the needle electrodes are advanced through the channel, the needle electrodes are deflected radially outwardly as claimed.

Regarding claim 11, while Grossman does not specifically teach each ramp entrance is located at a preselected radial depth beneath an outer surface of the shaft member and each ramp exit is at the surface, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9  and Fig.12 surface 46 for needles 54 with channels along the axis of the catheter as longitudinal grooves 48 [0084] with entrance in element 32 below the external surface of the tip of 32 and the exit at the surface of the tip of 32) wherein each ramp entrance is located at a preselected radial depth beneath an outer surface of the shaft member and each ramp exit is at the surface.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with each ramp entrance is located at a preselected radial depth beneath an outer surface of the shaft member and each ramp exit is at the surface, since one of ordinary skill in the art would recognize that providing each deployment ramp with a longitudinal groove at a preselected depth from the surface of the shaft member and with a ramp exit directed to exit at the surface outwardly was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that 
Regarding claim 12, Grossman teaches imaging one or more of the uterine fibroid or needle electrodes using an imaging array with the use of an imaging array ([0019] “For example, the visualization element may comprise a phased array transducer having 64 elements or a mechanically scanned transducer.” and [0038] and Fig.2A-2D “Fibroid identification, needle deployment, and ablation treatment are carried out under ultrasound visualization 30 in real-time.” Within the field of view 30).
Regarding claim 13, Grossman teaches the imaging array is coupled to a distal end of the probe (Fig.9B with the imaging array 12 placed at the distal end of the probe).
Regarding claim 17, Grossman does not specifically teach advancing the plurality of needle electrodes from the shaft member through a lateral side of the shaft member as in claim 17. However, as discussed for claim 1, Epstein teaches advancing the plurality of needle electrodes from the shaft member through a lateral side of the shaft member (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 46 and [0079]-[0081] and Fig.1 catheter 12 with its tip as advanced towards to the tissue using the element 16 and exiting ramps from the side surface of the shaft member as in Fig.9 exit for ramps 46) therefore teaching advancing the plurality of needle electrodes from the shaft member through a lateral side of the shaft member as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with advancing the plurality of needle electrodes from the shaft member through a lateral side of the shaft member, since one of ordinary skill in the art would recognize that advancing the ablation needles along the ramps each exiting from exit placed on the lateral surface of the shaft member 
Regarding claim 18, Grossman does not specifically teach advancing the plurality of needle electrodes from the shaft member through a location of the shaft member proximal of a distal end of the shaft member as in claim 18. However, as discussed for claim 1, Epstein teaches advancing the plurality of needle electrodes from the shaft member through a location of the shaft member proximal of a distal end of the shaft member (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 46 and [0079]-[0081] and Fig.1 catheter 12 with its tip as advanced towards to the tissue using the element 16 and exiting ramps from the side surface of the shaft member as in Fig.9 exit for ramps 46, wherein the exit ramp is proximal to the distal end of the tip of the shaft member) therefore teaching advancing the plurality of needle electrodes from the shaft member through a location of the shaft member proximal of a distal end of the shaft member as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with advancing the plurality of needle electrodes from the shaft member through a location of the shaft member proximal of a distal end of the shaft member, since one of ordinary skill in the art would recognize that advancing the ablation needles along the ramps each exiting from exit placed close to the distal end of the shaft member or proximal of the distal end of the shaft member was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation 
Regarding claim 19, Grossman does not specifically teach advancing the plurality of needle electrodes from the shaft member through a plurality of deployment ports as in claim 19. However, as discussed for claim 1, Epstein teaches advancing the plurality of needle electrodes from the shaft member through a plurality of deployment ports (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 46 and [0079]-[0081] and Fig.1 catheter 12 with its tip as advanced towards to the tissue using the element 16 with a plurality of exiting ramps from the side surface of the shaft member as in Fig.9 exit for ramps 46) therefore teaching advancing the plurality of needle electrodes from the shaft member through a plurality of deployment ports as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with advancing the plurality of needle electrodes from the shaft member through a plurality of deployment ports, since one of ordinary skill in the art would recognize that deploying a plurality of ablation needles wherein each of the ablation needles exiting using its own deployment port was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).
Regarding claim 20, Grossman does not specifically teach the ports of the plurality of deployment ports are in the form of a slot, circle, or oval at an angle to a longitudinal axis of the shaft member as in claim 20. However, as discussed for claim 1, Epstein teaches the ports of the plurality of deployment ports are in the form of a slot, circle, or oval at an angle to a longitudinal axis of the shaft member (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with the ports of the plurality of deployment ports are in the form of a slot, circle, or oval at an angle to a longitudinal axis of the shaft member, since one of ordinary skill in the art would recognize that deploying a plurality of ablation needles wherein each of the ablation needles exiting using a slot shape forming an angle with the longitudinal axis of the shaft member was known in the art as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Grossman and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).

Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date 02/02/2006) in view of Garabedian et al. (USPN 7101387 B2; Pat.Date 09/05/2006; Fil.Date 04/30/2003) in view of Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) as applied to claims 1-4, 7-9, 11-13 and 17-20 and further in view of Sloan et al. (USPN 2006/0178665 A1; Pub.Date 08/10/2006; Fil.Date 02/08/2005).
Grossman, Garabedian and Epstein teach a method as set forth above. Additionally, Grossman teaches the use of an imaging array ([0019] “For example, the visualization element may comprise a phased array transducer having 64 elements or a mechanically scanned 
Grossman, Garabedian and Epstein do not specifically teach rotating the imaging array as in claim 5.
 Grossman, Garabedian and Epstein do not specifically teach one or more of pivoting or rotating the imaging array about the shaft member of the probe as in claim 14.
Regarding claim 5, Sloan, however, teaches within the same field of endeavor of RF ablation of tissue using a catheter and deployment of ablation needles (Title and abstract and Fig.1) the ultrasound imaging device/transducer being attached to the catheter or advancing ablation device ([0021] and Fig.1 with ultrasound transducer 130 attached to element 104 and 106)  ([0026]-[0027]) with rotation of the transducer in order to allow the deployment of the ablation needle and to insure a visual feedback of the ablation needle position and function ([0028]) therefore teaching the step of rotating the ultrasound imaging array as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with rotating the imaging array, since one of ordinary skill in the art would recognize that rotating the ultrasound imaging transducer from the catheter was known in the art, as taught by Sloan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sloan, Grossman, Garabedian and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Sloan (Fig.1, Fig.5 and [0021] and [0027]).
Regarding claim 14, similarly, Sloan teaches the ultrasound imaging device/transducer being attached to the catheter or advancing ablation device ([0021] and Fig.1 with ultrasound transducer 130 attached to element 104 and 106)  ([0026]-[0027]) with the axial rotation of the 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with one or more of pivoting or rotating the imaging array about the shaft member of the probe, since one of ordinary skill in the art would recognize that rotating the ultrasound imaging transducer about the deployment axis of ablation tines was known in the art, as taught by Sloan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sloan, Grossman, Garabedian and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Sloan (Fig.1, Fig.5 and [0021] and [0027]).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date 02/02/2006) in view of Garabedian et al. (USPN 7101387 B2; Pat.Date 09/05/2006; Fil.Date 04/30/2003) in view of Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) as applied to claims 1-4, 7-9, 11-13 and 17-20 and further in view of Agnew (USPN 20070112306 A1; Pub.Date 05/17/2007; Fil.Date 11/10/2006).
Grossman, Garabedian and Epstein teach a method as set forth above.
Grossman, Garabedian and Epstein do not specifically teach the ramps each follow a spiral path as in claim 6.
Grossman, Garabedian and Epstein do not specifically teach each ramp has a ramp entrance angularly offset from a ramp exit in a transverse plane as in claim 10.

Therefore, It would have been obvious to a person having ordinary skill, in the art at the time of the invention, to modify the method of Grossman, Garabedian and Epstein to include deployment of multiple needle electrodes from a deployment shaft with curved channels with each groove being a spiral path and with these grooves as each groove as characterized as with a ramp entrance angularly offset from a ramp exit in a transverse plane, since one of ordinary skill in the art would recognize that to use needle electrodes that bend and curve about the fibroid such that more surface area of the fibroid can be reached was known in the art as taught by Agnew. Therefore, it would be obvious to deploy multiple electrodes that all curve around the fibroid to cover as much surface area as possible without the need to shift and move the device .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date 02/02/2006) in view of Garabedian et al. (USPN 7101387 B2; Pat.Date 09/05/2006; Fil.Date 04/30/2003) in view of Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) as applied to claims 1-4, 7-9, 11-13 and 17-20 and further in view of Deckman et al. (USPN 20070249936 A1; Pub.Date 10/05/2007; Fil.Date 11/28/2006).
Grossman, Garabedian and Epstein teach a method as set forth above. 
Grossman, Garabedian and Epstein do not specifically teach pivoting the imaging array between a low-profile configuration and a deflected configuration.
However, Deckman teaches within the same field of endeavor of ablation device with ultrasonic imaging targeting uterine fibroids (Title and abstract) the use of the ultrasound imaging at the tip of the catheter (Fig.1B and Fig.3E and [0052] ultrasound imaging 80 at tip 26 of the probe and “the deflectable distal tip 26 of the rigid shaft 24 may be deflected by the use of pull or tensioning wire(s) housed within the shaft 24” and “the distal tip may have pre-determined deflection as compared to a longitudinal axis at a proximal portion of the device. Deflection may 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with pivoting the imaging array between a low-profile configuration and a deflected configuration, since one of ordinary skill in the art would recognize that orienting the ultrasound imaging transducer using pivot was known in the art, as taught by Deckman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Deckman and Grossman both teach ablation device with the ablation of uterine fibroids with identification using ultrasound imaging. The motivation would have been to insure the positioning and orientation of the probe within the reach of the tumors, as suggested by Deckman ([0052] “The distal tip 26 may then be deflected until a target anatomy is identified”).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossman (USPN 20060189972 A1; Pub.Date 08/24/2006; Fil.Date 02/02/2006) in view of Garabedian et al. (USPN 7101387 B2; Pat.Date 09/05/2006; Fil.Date 04/30/2003) in view of Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) as applied to claims 1-4, 7-9, 11-13 and 17-20 and further in view of Lumsden et al. (1998 in “Bailliere’s Clinical Obstetrics and Genecology” Vol.12 chap.2 p.177-195; Pub.Date 1998).
Grossman, Garabedian and Epstein teach a method as set forth above. As discussed in claim 1, Grossman teaches introducing the probe through the cervix comprises introducing the probe through the cervix (Figs.9A-9B and Figs.2A-2D [0038] “the ultrasound catheter 12 is inserted into the sheath 10 and is visualizing the fibroid tumor 24 within the uterus as denoted by the dashed lines 30.” And  [0047] The probe 10 then uses the treatment needle 70 under direct visualization 30 through the ultrasound module 12 to then treat the fibroid 24 with ablative energy) 
Grossman, Garabedian and Epstein do not specifically teach introducing the probe through the cervix while the imaging array is in the low profile configuration as in claim 16.
However, Lumsden teaches with a review of the uterine fibroids (Title and abstract) that cervical fibroids are parts of the uterine fibroids (p.184 3rd ¶ “Cervical fibroids may compress the cervical canal or alter the position of the cervix”) and therefore the identification of the uterine fibroids would include the identification of the cervical fibroids. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Grossman, Garabedian and Epstein with introducing the probe through the cervix while the imaging array is in the low profile configuration, since one of ordinary skill in the art would recognize that introducing the probe through the cervix and identifying uterine fibroids using a low profile of the tip of the probe with the ultrasound imager  was known in the art, as taught by Grossman and since identifying cervical fibroids as uterine fibroids was also known in the art as necessary as taught by Lumsden. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lumsden and Grossman both teach clinical impact of uterine fibroids with their identification. The motivation would have been to insure the detection of cervical fibroids, as suggested by Lumsden (p.184 3rd ¶ “Cervical fibroids may compress the cervical canal or alter the position of the cervix”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793